People v Garcia (2018 NY Slip Op 04257)





People v Garcia


2018 NY Slip Op 04257


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018

PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, CURRAN, AND TROUTMAN, JJ. (Filed June 8, 2018.) 


MOTION NO. (131/17) KA 10-00287.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vFRANK GARCIA, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.